TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00247-CR



                              Joshua Alfonso Vasquez, Appellant

                                                 v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 70217, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               This is an appeal pursuant to Anders v. California, 386 U.S. 738 (1967). Appellant

Joshua Alfonso Vasquez pleaded guilty to the offense of burglary of a habitation. See Tex. Penal

Code § 30.02. The record reflects that it was an open plea, with no sentencing agreement. At the

plea hearing, the district court admonished Vasquez of his rights and asked him questions to ensure

that he understood his rights and that he was freely and voluntarily waiving those rights. Vasquez

then pleaded guilty and judicially confessed to committing the offense. The district court withheld

a finding of guilt and reset the cause for sentencing pending the preparation of a pre-sentence

investigation report. At the sentencing hearing, the only witness to testify was Vasquez’s sister,

who claimed that she was willing to have Vasquez live with her if he was placed on probation. At

the conclusion of the hearing, the district court found Vasquez guilty of the offense as charged and

sentenced him to fifteen years’ imprisonment. This appeal followed.
                  Vasquez’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements

of Anders v. California by presenting a professional evaluation of the record demonstrating

why there are no arguable grounds to be advanced. See 386 U.S. at 744-45; see also Penson v. Ohio,

488 U.S. 75; High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d
684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous

v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Vasquez was mailed a copy of counsel’s brief

and advised of his right to examine the appellate record and to file a pro se brief. No pro se brief

has been filed.

                  We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit. We find nothing in the record that might arguably support the appeal. Counsel’s

motion to withdraw is granted.

                  The judgment of conviction is affirmed.



                                                 __________________________________________

                                                 Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Field

Affirmed

Filed: August 30, 2013

Do Not Publish




                                                    2